Exhibit 10.1 Bonus Payout for Management FY 2012 Plan Performance Band Payout % of Compensation Payout components % of Compensation % of Target Total Payout Ratio, percent Sales Operating Profit** Business Milestones Min Max Min Target Max Sales* Operating Profit** Business Milestone Min Target Max Min Target Max Min Target Max David Kaysen 90 % 60 20 20 % Mahedi Jiwani 90 % 45 25 30 % Susan Holman 90 % 45 25 30 % Marc Herregraven 90 % 45 25 30 % Larry Heinemann 90 % 60 20 20 % Arie Koole 90 % 45 25 30 % Nancy Kolb 90 % 45 25 30 % * Actual Sales adjusted for fluctulations in exchange rates relative to the planned exchange rates ** Operating Profit to exclude non cash charges for depreciation, amortization and stock option grants
